Citation Nr: 1039477	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-25 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for post traumatic stress disorder (PTSD).  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for chronic low back strain with degenerative 
disc disease.  

3.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for chondromalacia of the right patella.  

4.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for chondromalacia of the left patella.  

5.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1984 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the RO which denied 
the benefits sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The Veteran's symptoms of PTSD are not shown to be productive 
of occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  

3.  The Veteran's low back disability is manifested by limitation 
of motion to no less than 70 degrees, without muscle spasm, 
abnormal gait or spinal contour; it produces no incapacitating 
episodes; additional functional loss of use due to pain, 
weakness, fatigability, or incoordination to a degree 
commensurate with the criteria for a higher evaluation is not 
demonstrated.  

4.  The Veteran's right knee disability is manifested by pain, 
arthritis and mild limitation of motion, (0 to 90 degrees) 
without instability, subluxation or other impairment of the knee; 
additional functional limitation due to pain, incoordination, 
fatigability, on repetitive use or during flare-ups is not 
demonstrated.  

5.  The Veteran's left knee disability is manifested by pain, 
arthritis and mild limitation of motion, (0 to 90 degrees) 
without instability, subluxation or other impairment of the knee; 
additional functional limitation due to pain, incoordination, 
fatigability, on repetitive use or during flare-ups is not 
demonstrated.  

6.  The Veteran's service-connected disabilities include PTSD; 
rated 50 percent disabling, low back strain with degenerative 
disc disease and chondromalacia of the right and left patella; 
each separately rated 20 percent disabling.  The combined rating 
is 80 percent.  

7.  The Veteran reported obtaining four years of college 
education and has occupational experience as a teacher, 
carpenter, and in construction; he reportedly last worked in 
2008.  

8.  The Veteran's service-connected disabilities are not shown to 
preclude him from securing and following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.126, 4.130, Part 
4, including Diagnostic Codes 9411-9440 (2010).  

2.  The criteria for an evaluation in excess of 20 percent for 
low back strain with degenerative disc disease are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic 
Code 5237 (2010).  

3.  The criteria for an evaluation in excess of 20 percent for 
chondromalacia of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Codes 5010-5262 (2010).  

4.  The criteria for an evaluation in excess of 20 percent for 
chondromalacia of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Codes 5010-5262 (2010).  

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.3, 4.16 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in October 2005, was sent by VA to 
the Veteran prior to initial adjudication of his claims in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service 
treatment records and all VA medical records have been obtained 
and associated with the claims file.  The Veteran was examined by 
VA during the pendency of the appeal and testified at a hearing 
before a Decision Review Officer in December 2006.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence relevant to 
the issues to be decided herein is available and not part of the 
claims file.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, staged ratings are also appropriate in 
any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings in VA's Schedule for Rating Disabilities 
(Schedule) represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (2010).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

PTSD

The Veteran contends that he has trouble sleeping, intrusive 
thoughts and few friends and believes that his PTSD should be 
rated higher than the 50 percent rating currently assigned.  

Where PTSD results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent rating is 
assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships, a 70 percent 
rating is for assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships, a 50 percent rating is awarded.  38 C.F.R. 
§ 4.130.  

When examined by VA in September 2008, the examiner indicated 
that he had reviewed the claims file and included a detailed 
description of the Veteran's complaints, medical history, and 
clinical findings.  The Veteran reported that he did not like to 
think about his wartime experiences and stayed to himself most of 
the time.  He reported intrusive recollections, increased 
arousal, difficulty falling asleep, and diminished interest in 
activities.  He enjoyed being with his two daughters and had no 
difficulty expressing his feelings, but said that his 
concentration was variable.  The Veteran denied any distressing 
dreams, panic attacks, irritability, depression, homicidal or 
suicidal ideations, or hallucinations or delusions.  The examiner 
noted that there was no evidence of paranoia, 
obsessive/compulsive symptoms, history of violence, or any 
physiologic or psychological reactivity to internal or external 
cues.  The Veteran reported that he experienced symptoms daily, 
lasting for about 15 minutes, but that he did not know how it 
affected his employment functioning.  The Veteran reported that 
he was close to his two daughters and three or four servicemen, 
but did not have any local friends and rarely went to church.  

On mental status examination, the Veteran was well dressed and 
groomed, his sensorium was clear, and his behavior was normal.  
He was cooperative throughout the interview, but provided few 
details about his PTSD.  His communication was intact, and his 
speech and psychomotor activity was normal.  His eye contact was 
slightly reduced, his mood dysphoric, and his affect was 
appropriate to content.  His thought processes were linear and 
content was unremarkable.  The Veteran's memory, insight, and 
judgment were intact, his cognitive screen was within normal 
limits, and there was no evidence of psychosis.  The impression 
was PTSD, and the Global Assessment of Functioning (GAF) score 
was 60.  

The examiner also opined that the Veteran's moderate symptoms of 
PTSD were not great enough to prevent gainful employment.  He 
also noted that the Veteran denied any time lost at work because 
of his PTSD.  

The Board has also reviewed the numerous VA outpatient reports of 
record.  While the Veteran was seen by VA for various maladies on 
numerous occasions, the records showed only a few psychiatric 
sessions during the pendency of the appeal.  The Veteran's 
complaints and the clinical findings and/or symptoms were 
essentially the same as reported in the September 2008 VA 
examination report.  

When seen via VA telemedicine evaluation in March 2005, the 
Veteran's primary complaint was insomnia, and he said that his 
main way of coping was to stay active.  The Veteran reported that 
he keeps busy with volunteer work tutoring math and history, 
teaching Sunday school, and refereeing sporting events.  He had a 
lot of worries and said that his VA compensation was not enough 
for him to do what he would like to do and thinks he should be 
able to do.  The Veteran reported avoidance and hyperarousal but 
denied any flashbacks or nightmares.  The clinical findings on 
mental status examination were essentially the same as on the 
September 2008 VA examination.  The examiner offered a GAF score 
of 50, for the past year and current period.  

On VA telemedicine evaluation in January 2010, the Veteran 
reported continued restlessness and depressed mood with bouts of 
insomnia.  He continued to do volunteer work with local youth 
organizations to not only give back to the community but to 
occupy his mind.  He also takes care of his mother who has 
multiple medical problems, and his sister who has breast cancer 
and undergoing chemotherapy.  On examination, the Veteran's 
psychomotor activity was agitated, his mood was depressed, and 
his affect congruent.  He was well dressed and well oriented, his 
thought processes were linear, his speech was within normal 
limits, and his judgment and insight were good.  

As indicated above, the Veteran's complaints and the clinical 
findings on mental status evaluations during the pendency of this 
appeal were not materially different and showed that his overall 
disability picture was not significantly disabling.  The 
Veteran's principal symptoms include depressed mood, intrusive 
thoughts, and difficulty sleeping.  While these symptoms are 
present daily, the Veteran reported that they last for only a few 
minutes and that he was able to cope with them by staying busy.  
The Veteran does not take any medications for his PTSD (though he 
has been prescribed medication to help him sleep), does not 
require or participate in regular psychiatric counseling and, 
except for a one night stay in 1999, has not been hospitalized 
for any psychiatric problems.  Although the Veteran reported that 
he had few local friends and preferred to keep to himself, he 
maintains close friendships with several former service members 
and has no difficulty interacting with the general public.  He 
has a good relationship with his two daughters and is very active 
in his community, tutoring children in math and history, teaching 
Sunday school, and refereeing sporting events.  Despite his 
reported daily symptoms, the Veteran has no difficulty expressing 
his emotions or in handling the routine functions of daily life, 
which in this case, includes taking care of his ailing mother and 
sister.  

Moreover, there were no reported symptoms of impaired impulse 
control, disorientation, suicidal ideation, obsessional rituals, 
near-continuous panic, impaired intellectual functioning, or 
impaired judgment on any of the VA outpatient or examination 
reports of record.  The Veteran's thought processes were goal 
directed, logical, and coherent, and he displayed no evidence of 
a thought disorder or psychosis.  In short, the evidence of 
record does not show that the Veteran's symptomatology is 
reflective of the severity and persistence to warrant an 
evaluation in excess of 50 percent.  

The Board also observes that the Veteran was assigned GAF scores 
of 50 and 65 on two VA outpatient notes during the pendency of 
the appeal, and a score of 60 on the VA examination discussed 
above.  The GAF score is an indicator of the examiner's 
assessment of the individual's overall functioning.  However, the 
Board is not required to assign a rating based merely on such 
score.  

A GAF score between 41 and 50 contemplates a level of impairment 
of serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score between 51 and 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (5th. ed., 1994) (DSM-IV).  

The VA outpatient note that included the GAF score of 50, did not 
offer any explanation or comment as to the actual degree of 
impairment associated with the Veteran's symptoms.  The reported 
findings were not significantly different from those described in 
the other reports of record and, moreover, did not include any of 
the manifestations described in the DSM-IV criteria for a GAF 
score of 50.  On the other hand, the VA examiner in September 
2008 stated, specifically, that the Veteran's PTSD symptoms were 
moderate, and that they did not prevent him from securing and 
maintaining gainful employment.  In this case, the Board finds 
the September 2008 VA examiner's assessment of the degree of 
impairment associated with the Veteran's PTSD to be more 
persuasive.  

While the Board has considered the degree of functioning as 
evidenced by the reported scale scores, they are but one factor 
for consideration in assigning a rating in this case.  As 
discussed above, the Board finds that when all of the evidence 
and findings contained therein are considered, including the 
degree of functioning as evidenced by the reported scales, the 
Board concludes that the Veteran has not been shown to have met 
the criteria for an evaluation in excess of 50 percent for PTSD.  

The material question at issue is whether the Veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in the 
rating criteria described above for a higher evaluation than 50 
percent.  38 C.F.R. § 4.130 (2010).  Here, the evidence as a 
whole does not suggest that the Veteran's PTSD symptoms are of 
such severity to warrant a rating in excess of 50 percent.  
Accordingly, the Board concludes that the Veteran does not meet 
or nearly approximate the level of disability required for an 
evaluation in excess of 50 at anytime during the pendency of this 
appeal.  

Low Back Strain

Initially, it should be noted that the Board has reviewed all the 
evidence of record, including but not limited to the Veteran's 
contentions, particularly those stated at the DRO hearing in 
December 2006, the VA treatment records from 2004 to 2010, and 
the findings from the two VA examinations conducted during the 
pendency of this appeal.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
Veteran will be summarized where appropriate.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or disability, 
his belief as to its current severity under pertinent rating 
criteria or the nature of the service-connected pathology is not 
probative evidence.  Only someone qualified by knowledge, 
training, expertise, skill, or education, which the Veteran is 
not shown by the record to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran's service-connected low back strain is currently 
rated 20 percent disabling under Diagnostic Code (DC) 5237.  The 
regulations provide for evaluation of the spine under the General 
Rating Formula for Diseases and Injuries of the Spine or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2010).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted if the medical 
evidence shows forward flexion of the thoracolumbar spine limited 
to 30 degrees or less; or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is warranted 
with unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable ankylosis 
of the entire spine.  These ratings are warranted if the above-
mentioned manifestations are present, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  

The rating criteria under the General Formula for Diseases and 
Injuries of the Spine also provide, in pertinent part, the 
following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees; extension is zero to 30 degrees; left and right lateral 
flexion are zero to 30 degrees; and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
combined normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of the 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 20 percent 
evaluation is assigned with incapacitating episodes of having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is assigned 
with incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at least 
six weeks during the past 12 months.  Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses the 
sciatic nerve.  Incomplete paralysis of the sciatic nerve is 
rated 10 percent when mild, 20 percent when moderate, 40 percent 
when moderately severe, and 60 percent when severe with marked 
muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 (2010).  An 80 
percent rating is warranted for complete paralysis of the nerve 
when the foot dangles and drops and there is no active movement 
possible of the muscles below the knee, and flexion of the knee 
is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).  

In the instant case, the Veteran was examined by VA twice during 
the pendency of this appeal (September 2007 and May 2009), and 
was seen by VA on an outpatient basis on several occasions.  The 
clinical findings on all of the examinations during the pendency 
of this appeal were not materially different and showed that the 
Veteran has chronic pain and limitation of motion of the lumbar 
spine.  The objective findings on VA examinations in September 
2007 and May 2009 did not show any evidence of muscle spasm or 
atrophy, and sensation was intact throughout the lower 
extremities.  

The medical evidence showed that the Veteran has good range of 
motion of the lumbar spine, no muscle spasm, atrophy, or 
significant neurological symptoms, and no additional functional 
impairment due to pain, fatigue on repetitive use, lack of 
endurance or incoordination.  The most severe limitation of 
forward flexion of the thoracolumbar spine was to 70 degrees 
(September 2007 VA examination), with the most severe combined 
range of motion to 215 degrees on examination in May 2009.  Based 
on the evidence of record, the objective findings during the 
pendency of this appeal do not meet the criteria under the 
General Rating Formula for a rating in excess of 20 percent.  

Additionally, the Veteran does not claim nor does the evidence of 
record show any incapacitating episodes (periods of acute signs 
and symptoms that requires bed rest prescribed by a physician and 
treatment by a physician), having a total duration of at least 
four weeks during any 12 month period during the pendency of this 
appeal.  Thus, the objective findings do not support a rating in 
excess of 20 percent based on incapacitating episodes.  

The Board has also considered whether an increased evaluation is 
in order based in any neurologic impairment caused by the spine 
disability.  Other than complaints of chronic pain, the objective 
medical evidence does not show any neurological impairment 
associated with the Veteran's low back disability.  Sensation was 
intact in all dermatome patterns and straight leg raising was 
negative on VA examination in 2009.  The Veteran also denied any 
bowel or bladder problems.  Although the Veteran complained of 
pain on straight leg raising at 45 degrees when examined by VA in 
September 2007, the examiner noted that when distracted, the 
Veteran could straight leg raise to 80 degrees, bilaterally, 
without any apparent discomfort.  The examiner also noted that 
the Veteran responded positively to several other false tests 
indicating exaggeration of symptoms.  

In any event, there was no evidence of any associated weakness, 
sensory loss, or muscle atrophy of the back or lower extremities 
on the VA examinations, nor were any neurological abnormalities 
noted on any of the VA outpatient notes.  Based on the objective 
medical findings of record, the Board finds that the evidence 
does not show any clinically significant symptoms compatible with 
sciatic neuropathy associated with the low back disability at any 
time during the pendency of this appeal.  Therefore, a 
compensable evaluation is not warranted under DC 8520 for mild 
incomplete paralysis of the sciatic nerve.  As such, 
consideration of separately evaluating neurologic manifestations 
of the Veteran's low back disability is not warranted.  

Consideration must also be given to any functional impairment of 
the Veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2010).  

In this regard, the Board observes that under the Rating 
Schedule, the general rating formula provides that the rating 
criteria are to be applied with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Other than the Veteran's report 
of pain, there was no evidence of visible behavior or adequate 
pathology to suggest that any additional functional impairment 
was commensurate with the criteria necessary for an evaluation in 
excess of 20 percent.  

Moreover, the question of functional loss due to pain and other 
related factors was specifically addressed on the two VA 
examinations during the pendency of the appeal.  In both 
instances, while the Veteran had pain and some decreased motion, 
the examiners found no additional functional limitation due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Further, there is no evidence of muscle spasm, 
weakness, or atrophy.  

The Court has held that, "a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  As noted above, the VA 
examinations during the pendency of this appeal showed no muscle 
weakness, atrophy, or any neurological impairments, and the range 
of motion demonstrated is specifically contemplated by the rating 
schedule.  In light of the clinical findings of record, the Board 
finds that an increased evaluation for the Veteran's low back 
disability based on additional functional loss due to the factors 
set forth above are not demonstrated.  

Applying the appropriate diagnostic codes to the facts of this 
case, the objective assessment of the Veteran's present 
impairment from his low back disability does not suggest that he 
has sufficient symptoms so as to a warrant an evaluation in 
excess of 20 percent at any time during the appeal period.  
Accordingly, there is no basis for a higher rating.   

Bilateral Knee Disabilities

The Veteran's right and left knee disabilities are each rated 20 
percent disabling under DCs 5010-5258, for chondromalacia of the 
patella.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  38 
C.F.R. § 4.27 (2010).  DC 5258 provides for a 20 percent 
evaluation for dislocated, semilunar cartilage with frequent 
episodes of locking, pain and effusion into the joint.  This is 
the highest rating under that code.  

DC 5010 pertains to traumatic arthritis, which is rated under DC 
5003, the code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010 (2010).  DC 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  The knee is a major joint.  38 C.F.R. § 4.45.  

Normal range of motion of the knee (extension/flexion) is from 0 
to 140 degrees, respectively.  38 C.F.R. § 4.71, Plate II (2010).  

Other potentially applicable rating codes which may provide a 
basis for assigning a higher evaluation include DC 5256, which, 
however, requires ankylosis of the knee joint.  Also, DC 5257 
provides a 30 percent evaluation for severe recurrent subluxation 
or lateral instability of the knee.  DC 5260, allows for a 30 
percent when flexion is limited to 15 degrees.  DC 5261, provides 
for a 30 percent with extension limited to 20 degrees.  

The Veteran's complaints and the clinical and diagnostic findings 
on the numerous VA outpatient notes and two VA examinations 
reports were essentially the same throughout the pendency of this 
appeal, and were manifested principally by chronic pain and 
limitation of motion.  

The Veteran was examined by VA twice during the pendency of this 
appeal, and was seen by VA on an outpatient basis on numerous 
occasions.  The Veteran's complaints and the clinical findings on 
all of the evaluations were not materially different and showed 
that he had chronic pain and limitation of motion in both knees.  
However, the Veteran does not demonstrate objective evidence of a 
loss of motion in the right or left knee sufficient to warrant 
the assignment of a rating in excess of 20 percent based on 
limitation of motion under DCs 5260 or 5261.  That is, the 
objective findings during the pendency of this appeal, including 
on the two VA examination reports showed no limitation of motion 
or impairment in either knee to the degree required for an 
evaluation higher than assigned.  

On these examinations, the most severe limitation of flexion of 
the right knee was to 105 degrees (May 2009 VA examination), and 
to 120 degrees in the left knee (September 2007 VA examination).  
The Veteran was not shown to have a limitation of extension in 
either knee on any of the VA examinations or outpatient notes of 
record.  The reports were positive for patella grind test, 
bilaterally, but showed no evidence of crepitus, effusion, 
instability or subluxation.  

When examined by VA in September 2007, the Veteran complained of 
chronic pain and swelling in both knees and a give-way sensation 
in the right knee but not on the left.  On examination, 
extension/flexion was from zero to 122 degrees, bilaterally with 
subjective pain at the endpoints.  There was no objective 
evidence of pain, or any change in the ranges of motion on 
repetitive movement.  The examiner commented that the Veteran's 
subjective complaints were not supported by any objective 
physical findings and that his positive Waddell sign indicated 
marked exaggeration of symptomatology.  The examiner indicated 
that while the Veteran could have additional functional 
impairment during flare-ups, he could not estimate the additional 
loss without resorting to mere speculation.  

When examined by VA in May 2009, extension/flexion was from zero 
to 105 degrees in the right knee and zero to 120 degrees on the 
left, with marked pain reported by the Veteran throughout the 
full range of motion.  There was no additional limitation of 
motion on repetitive movement.  There was patellofemoral 
tenderness with a positive grind test, but no crepitus or 
instability.  Strength, sensation, and reflexes were normal in 
the lower extremities, and straight leg raising was negative.  
The examiner commented that while the Veteran's bilateral knee 
disability would affect his ability to bend, lift, climb, and 
stand for prolonged periods, they would not prevent him from 
securing and maintaining substantially gainful employment, 
particularly in sedentary types of employment where he would be 
able to change positions and sit as needed.  

The evidentiary record also includes numerous VA outpatient notes 
showing treatment for various maladies from 2004 to 2010.  The 
few reports pertaining to the Veteran's bilateral knee disability 
showed no limitation of extension and limitation of flexion 
ranging from 90 to 120 degrees.  Other than complaints of pain 
and mild tenderness to palpation, the objective findings were 
essentially unchanged.  There was no evidence of swelling, 
instability, subluxation, or other impairment in either knee.  

Applying the objective findings with the applicable rating 
criteria, a 10 percent evaluation based on limitation of motion, 
requires flexion limited to 60 degrees or less under DC 5260, or 
extension to 10 degrees or more under DC 5261.  In this case, 
flexion was limited to no less than 90 degrees in either knee, 
and extension was to zero degrees.  While the bilateral knee 
disabilities are rated under DC 5258, there is no objective or 
diagnostic evidence of dislocated, semilunar cartilage with 
frequent episodes of locking or effusion.  As such, the objective 
findings do not satisfy the criteria for even a compensable 
evaluation for the right and left knee, respectively, under 
either DC 5260, 5261 or 5258.  Further, while it is evident that 
the Veteran has some limitation of motion and arthritis, it is 
not objectively shown to be of such severity so as to warrant the 
assignment of an evaluation in excess of the 20 percent 
evaluations currently assigned.  

The Board has also examined all other potentially applicable 
diagnostic codes pertinent to the knee.  However, DC 5256 
requires ankylosis of the knee joint, which is not present in 
this case.  DC 5257 provides for evaluation when there is 
recurrent subluxation or lateral instability which, as indicated 
above, has never been demonstrated in either knee.  Thus, none of 
these codes are applicable based on the facts of this case.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, while the Veteran complained of chronic pain in 
both knees, there was no objective evidence of any additional 
functional loss on any of the VA examinations or outpatient notes 
during the pendency of this appeal.  The Veteran had normal 
strength, no instability or subluxation, and fairly good range of 
motion in each knee.  Furthermore, the two VA examiners who 
evaluated the Veteran during the pendency of the appeal found 
that while there was some pain on motion, there was no additional 
limitation of motion on repetitive movement.  As to functional 
loss during flare-ups, the VA examiner in September 2007, 
indicated that he could not offer any estimate without resorting 
to speculation.  It is acknowledged that the Veteran has 
subjective complaints of pain affecting his ability to engage in 
some activities.  However, "a finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston, 
10 Vet. App. at 85 (1997).  Here, there was no objective evidence 
of any additional functional loss of use due to pain or on 
repetitive use of either knee.  

In this regard, the Board finds that there was no evidence of 
visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for a higher evaluation.  Thus, the Board 
finds that the level of functional impairment is adequately 
compensated by the 20 percent evaluations currently assigned for 
each knee.  

The percentage ratings in VA's Schedule for Rating Disabilities 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disabilities 
and their residual conditions in civil occupations.  38 C.F.R. 
§ 4.1 (2010).  As there is no objective evidence of any 
additional functional loss of use due to pain or on flare-ups to 
the extent necessary for the next higher rating based on 
limitation of motion, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  

Extraschedular Evaluation

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has acknowledged that the Board 
cannot assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  
Accordingly, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2010).  

In this regard, the Veteran does not claim nor do the records 
show any periods of hospitalization for his service-connected 
disabilities, nor is there any objective evidence of marked 
interference with employment due solely to the service-connected 
disabilities.  While the Veteran is not currently employed, he is 
very active in his community and provides tutorial guidance for 
the local children in both academic and religious subjects.  He 
is physically active, takes care of his ailing mother and sister, 
and is actively engaged in providing support, both physically and 
emotionally, to the needs of those in his community.  

Thus, the Board concludes that the manifestations of the 
Veteran's disabilities are consistent with the schedular 
criteria, and there is no objective evidence that the 
manifestations of his disabilities are unusual or exceptional.  
In sum, there is no indication that the average industrial 
impairment from the Veteran's service-connected disabilities 
would be in excess of that contemplated by assigned evaluations.  
Therefore, referral of this case for extraschedular consideration 
is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, may 
nonetheless be granted, in exceptional cases, when the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  

In determining whether an individual is unemployable by reason of 
service-connected disability, consideration must be given to the 
type of employment for which the veteran would be qualified.  
Such consideration would include education and occupational 
experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); 
Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may 
not be considered a factor.  38 C.F.R. § 3.341 (2010).  
Unemployability associated with advancing age or nonservice-
connected disability may not be used as a basis for assignment of 
a total disability rating.  38 C.F.R. § 4.19 (2010).  

In this case, the Veteran is service-connected for PTSD, chronic 
low back strain, and chondromalacia of the right and left knee.  
His PTSD is rated 50 percent disabling, and the combined rating 
for his service-connected disabilities is 80 percent.  Therefore, 
the Veteran satisfies the schedular criteria for a total 
disability rating based on individual unemployability.  However, 
the evidence must also show that he is, in fact, unable to secure 
or follow a substantially gainful occupation as a result of his 
service-connected disabilities.  In this regard, the Board finds 
that the preponderance of the medical evidence and opinions of 
record show that his service-connected disabilities do not result 
in his unemployability.  

As discussed above, the Veteran's psychiatric symptomatology is 
not shown to be more than moderately disabling.  He has a good 
relationship with his mother, sister, and daughters, maintains 
contact with several close friends (former service members), and 
is active in his community.  He is the primary care provider for 
his mother and sister, tutors children in mathematics and history 
and teaches Sunday school.  Concerning his low back and bilateral 
knee disabilities, while the Veteran complains of chronic pain 
and has demonstrated some limitation of motion in the effected 
joints, he continues to remain active in his community and 
apparently has little difficulty refereeing various sporting 
activities.  He has good range of motion, no instability, and 
normal strength in both knees.  No regulatory defined periods of 
incapacitation are shown.  In short, the evidence shows that the 
Veteran continues to maintain a physically and socially active 
lifestyle, despite his assertions to the contrary.  The Veteran 
has not been hospitalized for any problems related to his 
service-connected disabilities, nor has he offered any competent 
evidence that his service-connected disabilities preclude him 
from finding or maintaining gainful employment consistent with 
his educational background and work experience.  

While the Veteran may be preclude from working physically 
demanding jobs, such as construction or carpentry, he has a 
degree in education (see August 2006 substantive appeal) and has 
work experience in non-physically demanding jobs, including 
teaching and as a hotel reservationist.  (See March 2000 VA 
outpatient note).  The clinical and diagnostic findings on VA 
examinations during the pendency of this appeal showed that while 
the Veteran experiences chronic low back and bilateral knee pain, 
he has good range of motion in all affected joints and is able to 
perform routine tasks without difficulty.  Moreover, the VA 
examiner's who evaluated the Veteran during the pendency of this 
appeal opined, in essence, that while he may be precluded from 
working in a physically demanding jobs due to his low back and 
bilateral knee disabilities, there was no evidence of any 
significant psychiatric impairment associated with his PTSD, and 
that employment in sedentary type jobs was still feasible.  
Furthermore, the Veteran has not presented any competent evidence 
to contest those opinions.  

A high rating in itself is recognition that the impairment makes 
it difficult to obtain or keep employment.  However, the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Finally, the Board has considered the numerous employment 
statements (VA Form 21-4192) reportedly from various employers 
concerning the Veteran's work history and reasons for discharge.  
However, the Board has serious reservations as to the 
authenticity and accuracy of those documents.  In reviewing the 
documents side-by-side together with others directly from the 
Veteran, it strongly appears that they were all written by the 
same person - likely, the Veteran.  Furthermore, while all the 
reports indicated that the Veteran was terminated because he was 
physically unable to meet the job requirements; the reports 
showed that at least two employers rehired the Veteran multiple 
times.  In August 2008, the RO sent letters to the former 
employers requesting that they complete forms concerning the 
Veteran's employment and return them directly to VA.  Two of the 
requests were returned by the U.S. Postal Service and marked 
undeliverable, and there was no response to the other requests.  

While the Board does not dispute that the Veteran experiences 
impairment due to his service-connected disabilities, the degree 
of impairment is adequately reflected by the combined schedular 
rating of 80 percent currently assigned.  See Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  However, the Veteran's service-connected 
disabilities are not shown to be so severely disabling as to have 
rendered him unable to follow any substantially gainful 
occupation.  


ORDER

An increased evaluation for PTSD is denied.  

An increased evaluation for chronic low back strain with 
degenerative disc disease is denied.  

An increased evaluation for chondromalacia of the right patella 
is denied.  

An increased evaluation for chondromalacia of the left patella is 
denied.  

Entitlement to TDIU is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


